         Case 1:21-cr-00335-RWL Document 29 Filed 08/26/21 Page 1 of 1




                            8/26/2021        August 26, 2021


VIA ECF and EMAIL
                                                                SO ORDERED.
Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York                                   ______________________
500 Pearl Street                                                Robert W. Lehrburger
New York, NY 10007                                              U.S.M.J.

                                                                August 26, 2021
Re:    United States v. Sha-Tima Covington
       21 Cr. 335 (RWL)


Dear Judge Lehrburger,

       On June 30, 2021, the Court sentenced Ms. Covington to time served and 2 years of
probation. Dkt. No. 25.

       I write to request the release of Ms. Covington’s passport, which was surrendered to the
United States Pretrial Services Office in the Southern District of New York as a condition of her
bail. The government, by Assistant United States Attorney David Robles, consents to this
request.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine
Counsel for Sha-Tima Covington
